Citation Nr: 1715512	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  12-10 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes, peripheral neuropathy, and ischemic heart disease.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from October 1966 to July 1968, to include service in the Republic of Korea.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.


FINDING OF FACT

Resolving all doubt in favor of the Veteran, his erectile dysfunction is the result of his presumed exposure to herbicide agents and secondary to his service-connected diabetes, peripheral neuropathy, and ischemic heart disease.


CONCLUSION OF LAW

The criteria for service connection for erectile dysfunction have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In order to establish entitlement to service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease of injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Secondary service connection may be granted for a disability which is proximately due to, the result of, or aggravated by an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran was granted service connection for diabetes by a January 2010 rating decision and peripheral neuropathy and ischemic heart disease by a June 2010 rating decision due to presumed herbicide agent exposure as the Veteran served along the demilitarized zone in Korea.  He asserted that his erectile dysfunction was secondary to his service-connected disabilities.

In May 2017, a VA urologist reviewed the Veteran's claims file and opined that the Veteran's erectile dysfunction was at least as likely as not caused by his presumed herbicide agent exposure.  The examiner also opined that the Veteran's erectile dysfunction was at least as likely as not caused by his service-connected diabetes, peripheral neuropathy, and ischemic heart disease.  The examiner reported that these service-connected disabilities were primary risk factors for the development of erectile dysfunction.

The opinion of the VA urologist is given great probative weight as he reviewed objective medical evidence, referred to objective medical studies, and opined that the Veteran developed erectile dysfunction due to his exposure to herbicide agents during his active service and that erectile dysfunction was secondary to his service-connected diabetes, peripheral neuropathy, and ischemic heart disease.

Having weighed the evidence of record, the Board finds that the evidence for and against the Veteran's claim is in relative equipoise.  Accordingly, the Veteran's claim for service connection for erectile dysfunction is granted.  In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error). 


ORDER

Service connection for erectile dysfunction is granted.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


